Citation Nr: 0913415	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-41 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1978 until January 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In the August 2004 rating decision, the RO denied the claim 
for a right shoulder disability on the basis that new and 
material evidence had not been submitted.  In the October 
2006 Supplemental Statement of the Case, the RO reopened the 
claim but continued the denial of benefits.  Notwithstanding 
the RO's apparent decision to reopen the claim, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
underlying claim on its merits. See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996). Consequently, the issue before 
the Board involves the threshold question of whether new and 
material evidence has been received, as set out on the title 
page.


FINDINGS OF FACT

1. A July 1988 rating decision, which denied service 
connection a right shoulder disability, is final.

2.  The evidence associated with the claims file subsequent 
to the July 1988 rating decision relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a right shoulder disability and raises a 
reasonable possibility of substantiating the claim.

3.  The evidence does not demonstrate that any currently 
diagnosed right shoulder disability is related to the 
Veteran's active service.  


CONCLUSIONS OF LAW

1. Evidence received since the final July 1988 determination 
wherein the RO denied the Veteran's claim for compensation 
for service connection for a right shoulder disability is new 
and material and the Veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2008).

2.  The criteria for a grant of service connection for a 
right shoulder disability have not been met. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks service connection for a right shoulder 
disability.  The RO previously considered and denied a claim 
for a right shoulder disability in a July 1988 rating 
decision.  The Veteran did not timely appeal this decision 
and as such, it has become final. 38 U.S.C.A. § 7103(a); 38 
C.F.R. §§ 20.302, 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO sent the 
appellant a letter in February 2004 that defined new and 
material evidence.  This letter also advised the Veteran to 
provide evidence of medical treatment between 1979 and 1982; 
however, the letter did not advise the Veteran of the reasons 
for the prior denial of the claim.  To the extent there is 
any deficiency in notice, this deficiency does not inure to 
the appellant's prejudice as the Board finds the evidence 
associated with the claims file is sufficient to reopen the 
claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. §  3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

The claim for service connection for a right shoulder 
disability was initially denied in the July 1988 rating 
decision as there was no evidence of a current disability.  
At the time of the July 1988 rating decision the evidence of 
record consisted of service treatment records.  Subsequently, 
additional private medical records and medical articles have 
been associated with the claims file. 

The evidence submitted subsequent to the July 1988 rating 
decision is new, in that it was not previously of record and 
is also material.  As noted above, the claim was initially 
denied as there was no evidence of current disability.  
Subsequent to the final July 1988 decision, the Veteran 
submitted private treatment records that include various 
diagnoses of the right shoulder.  For example, a June 1993 
record concluded with a diagnosis of rotator cuff tendonitis.  
A July 1993 private record noted a diagnosis of shoulder 
bursitis.  Another attending physician's statement also dated 
in July 1993 noted diagnoses of right rotator cuff tendonitis 
and right shoulder bursitis.  Presumed credible, the 
additional evidence received since the July 1988 rating 
decision reflects the Veteran has been diagnosed with various 
right shoulder disabilities. See Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006)(finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied").  

Therefore, the evidence submitted since the final July 1988 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  Accordingly, the Board finds 
that the claim for service connection for a right shoulder 
disability is reopened.

Duty to Notify and Assist

Having reopened the claim for benefits, the Board is required 
to address the duty to notify and duty to assist imposed by 
38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159.  As 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in February 2004 and March 2006 
that fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and private medical records.  The Veteran 
submitted private medical records in support of her claim.  
VA has attempted to obtain records from the Bradley Free 
Clinic from March 1979 through December 1980, but Bradley 
Free Clinic responded that it does not retain records that 
far back.

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for a right shoulder disability.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

As an initial matter, the Board notes that the Veteran was 
scheduled for a VA examination to give the Veteran every 
consideration in connection with his claim. The record 
reflects that the Veteran did not report for the examination 
scheduled in January 2007.  Under the laws and regulations, 
the Veteran has a responsibility of attending a VA 
examination to help establish entitlement to a claim. 38 
C.F.R. §§ 3.326, 3.327.  Failure to report to an examination 
without good cause has consequences including deciding the 
claim based upon the evidence in record and in some cases 
denying the claim. 38 C.F.R. § 3.655.  Good cause includes, 
but is not limited to, the illness or hospitalization of the 
claimant, or the death of an immediate family member. 38 
C.F.R. § 3.655(a).

Because the Veteran did not report to the examinations and 
has not demonstrated good cause for his failure to report to 
the examinations, the Board must decide the claim on the 
evidence of record. 38 C.F.R. §§ 3.326, 3.655.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

As noted above, the Veteran has been diagnosed with right 
shoulder bursitis and right shoulder rotator cuff tendonitis.  
As such, the Veteran has a current disability. The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service treatment records document the Veteran was treated 
for a back injury and described pain in the neck, shoulders 
and back in November 1978.  The diagnosis at that time was 
muscle strain, back.  Subsequent treatment records reflect 
complaints and treatment only for the back.  Additionally, 
the December 1978 examination performed prior to the 
Veteran's separation from service described the upper 
extremities as normal and noted no defects or diagnoses.  
Similarly, the Veteran denied a history of arthritis, 
rheumatism or bursitis and painful or trick shoulder on the 
December 1978 report of medical history.  

Furthermore, there is no competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

While the record clearly reflects significant complaints for 
pain of the right shoulder and treatment for bursitis and 
tendonitis, none of the records relate the condition to any 
event of the Veteran's service.  In fact, some records 
attribute the right shoulder disability to other causes.  For 
example, a June 1993 private record noted the Veteran 
reported a history of right shoulder pain since 1991 when she 
fell and sustained a blow to the shoulder.  The July 1993 
private record concluded with a diagnosis of right shoulder 
bursitis and spasm of the cervical and thoracic musculatures 
repetitive motion disorder from her work.  

As noted above, the RO scheduled the Veteran for a VA 
examination to assess the etiology of any current right 
shoulder disability.  The Veteran, however, failed to report 
to this examination.  In sum, the only evidence that any 
right shoulder disability is related to service is the 
Veteran's own statement.  Although the Board does not doubt 
the Veteran's belief that her condition was caused by his 
service, the Veteran is not a medical professional competent 
to render an opinion on matters of a medical diagnosis or the 
etiology of a diagnosed disorder. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Nor is there any evidence of continuity of symptomatology.  
Although the Veteran reported constant pain since service in 
her July 2005 Notice of Disagreement, the records fail to 
reflect continuous medical treatment for the right shoulder.  
In this regard, the Board notes that records of claimed 
treatment of her shoulder disability at the Bradley Free 
Clinic in 1979 and 1980 were unavailable.  Even assuming the 
Veteran treated for the right shoulder at the Bradley Clinic 
from 1979 until 1980 as she reported, the record reflects the 
Veteran did not again seek treatment for the right shoulder 
until August 1992.  This gap in evidence of approximately 10 
years constitutes negative evidence that tends to disprove 
the Veteran's claim that the Veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  Furthermore, even assuming the Veteran was 
diagnosed with bursitis within one year of her separation 
from service, given the lack of evidence, the Board has no 
way to determine whether or not the disability manifested to 
a compensable degree within this time period.  The law has 
recognized in this regard that service connection may not be 
based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Therefore, without evidence of a nexus the preponderance of 
the evidence is against the claim.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right shoulder disability is 
reopened.  To this extent and to this extent only, the appeal 
is granted.

Service connection for a right shoulder disability is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


